Case 4:20-mj-01069-DLC Document 44-4 Filed 07/13/20 Page 1 of 4

 

 

 

BR BOR A) poy! sy naye FFF)

 

eg & FF oO Ff BK
Ger ay ORE

Ar 7 ‘ . iT . + | .
ge EEO BP ACR RREREO LY
MRSS AS BR
HMRAFORAREA

 

# t mm |S m2 6 2 A 28° BEC

 

 

ARIE, TOORICE DRI BETSZI EMCEE, COMBS, 2
dU 4 RCH ATCase L Ae tT aE ZR ZR, .
AAA ChoCh, RHOMMA2R< Poklbstt, Boi lrhe “RAPIER
L7etta ize 6 Zev),

 

LRORBBSRICLY, RRHERATSOLERATS.
a #121 A 3028
RR HF ROM

zw ese th

 

 

 

 

 

 

LESOBARRAA -
timoe pee | oH 6 UO A Fo
RC 8 R CHE |
sO ABR | ef e  # BHO Ry 4}
Rk UG #&
2 2 #
RAT SRRELE | o ie A H & Be 4)
mR. OE
Z & # Ff
BREST REA RH | OF = Ho BF Be |
2% 4% FF al

 

 

 

 

eR AOR, MPCRBICRU CRE, SHANIRETSL LRA CA SM, BE
BOLBSEBEAL, AO, ON< HAIRS RIFSDLIOKERPETS,
78, COR Lo CRBS NREL, PBA SMUET ST LACES,
 

 

Case 4:20-mj-01069-DLC Documente

 

PER 199%
RAB 265 | WMA 1 SOR, B14 2k, 143%)
FLEES 16& KS
iz tal
m fh WK ‘ae (FA)

 

SHh22H1ASOR

ROR HD RA BT
xz H EF

  

i

| AAG

FOUR ICL, SABER, HRM SMR OM RE ROR (AE 71 4, 25 & 2

A) RRRHILOS, RHKORN ARTS.

rl

 

1 « # F
BR wee woaban e492 /
i 1993%2820K (26m)
mm SS AB
fE OG AGF
2 TA+MAZAMMMEVEL TALS, COMARUSH
BAK L ACR O & 3s Y

w

5\T AS PAS MILE OMOMA
ROR HA RET AUS ARE PAORRRIPERUERAT, Rs PRT
SARAH LU< MARAT ES AORARNOERVERSY, RRA

4 BRKREMAYEETS ES, CORR
we LU

5 PRES RIES LET LSI) See
TAZ LA 2 IAT BARABIL > Fae -

REA O Rie PE LTS a
Bihar bie O72 UL CHES RRS OBENBSS,
UCORtHN HS,

7 REAL, A-OMPEPRMITMICRE SCH SMOMESACOC, HICRH
KRORPRRICOBHBdSoR LE, CORBRUCORPBAUOCA—OMERRIC
Oe RICE ARS HH

SL

8 30F7F GE, BATASAACHT4ZEEROURFABRRR IO RICE T OREO
SELLA OSBITOW CH, 2H) LFORS, ARREARS SEICOWCK, AS
ch) 2 oa a aie ee Se

POL

9 #RRSROBS
BRE 2 FRO L BY
é

n

 

 

 
Case 4:20-mj-01069-DLC Document44-4 Filed 07/13/20 Page 3 of 4
Sey

yi

BAK 1
TASHMAZ4ZAMMRMSeVELTAL SH, COMARVSHA

1 SAR
1 25 fei

2 3

SES SHEA AICAEL CTBROT, 4TRE RICE SRA RIAU
MichS bk, PrAA+ Py - EY yy PFeUESHUCHS OMELETTE
RP AMAA toy PY yY FOUFEBRZOARC LAS MBSNTHY,
RO BORBBEA LCOS EERREICKVW CRAIC CS SO LI
BAI, Re BRMICRAICABT SAREE LIA, RRAO
AE eT SE CIC KOMI ETSRUAAS CH SED,

an

 
Case 4:20-mj-01069-DLC Document'44-4 Filed 07/13/20 Page 4 of 4
m/
a

BURKE 2

eS
ath )

Mea, vITV- LL FAF-BRUVa-vV FTV RUHR + Fe
ALEBOEL, DraA+ toy - eye? (LF fa-v) £5.) AZ
FUVASAE, STC BRRMEROVN) VER ORBCAT OANA
ACH), PO, REMAP RE TOS AREER RUSE
ERERERAOREA CHO, UTBNLTCLR SRV, WOMBEALL Cid
RoERWEORESBESNCRRANTWSZLLEMO RBS, COMA
KANMEACSAN SC, RABRREHEL LAER eR LOANS VY
FEAL HEMT SIMRO, SUMTCELAZALZIS ATRL RS SSR Om
ASE 1LRLODRECOM, 2 LY OMMse REPRE RARE 1S
Hl OPFPEOMAH DS ARARAGTA1LOSSSMEDTZT IY FAM
»y hRRE CHRL, MMICBVY CSV ice SZN ETL lL ulrcere
RATS BMEREL, FP POARARERTHOA < 91 BHO
AX—-PA RF VBR LT Rb ECA-YAeBSLOORANL, IAT
VC, HTHMOB ALY eRBLEL, ARF RBRERT SOE
BRZEADT LISA —-bRBCBHL, FEM RVANAMBZE
PRASHeHEBZ BOS LT, Amir at-LVeBLle sk ERERRABS BES
CURD MeEMNG Yay be STCTS RHOMBRAICHS
Akt, ST-VLACAHATCTSREICBEL CHARS REL, OR,
AF ORRCHC, bo CTHAOKEC ERTS ACTINeGEMHETAL
eo, AAS LCABBE ES FLHBORBERNI SI ER< ARE
TATE RSICLCLNeRAWLEBOCHS,
